Citation Nr: 0721230	
Decision Date: 07/16/07    Archive Date: 08/02/07

DOCKET NO.  04-24 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE


Entitlement to an initial compensable rating for a thoracic 
spine disability with arthralgia.


REPRESENTATION


Appellant represented by:	The American Legion


LAW CLERK FOR THE BOARD


C. Auringer, Law Clerk




INTRODUCTION

The veteran served on active duty from April 1997 to April 
2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection for 
thoracic spine with arthralgia and assigned a zero (0) 
percent rating.  The veteran has appealed this initial 
rating.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the pendency of the veteran's appeal, the regulations 
pertaining to the evaluation of spinal disabilities have 
twice been amended.  See 67 Fed. Reg. 54345-54349 (August 22, 
2002) (effective September 23, 2002); and 68 Fed. Reg. 51454- 
51456 (August 27, 2003) (effective September 26, 2003) (now 
codified at 38 C.F.R. § 4.71a (2006)).  The veteran has not 
been informed of the new criteria.  Also, the rating agency 
has not had an opportunity to fully evaluate the veteran's 
back disability under the new criteria, because no adequate 
exam has been conducted since May 2002.  For these reasons, 
and given the potential prejudice to the veteran if the 
rating agency does not consider the revised rating criteria 
in the first instance, a remand of this issue is required.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

With respect to the back disability, the veteran contends 
that his current degenerative disc disease is the result of 
his thoracic injury in service.  There is no medical opinion 
of record regarding the etiology of the veteran's 
degenerative changes of the thoracic spine.  Such an opinion 
should be obtained now to determine if those changes are 
related to his service-connected disability.

It is unclear whether the veteran receives regular treatment 
at the VA Medical Centers in Tampa and Ft. Myers, Florida, or 
from other non-VA sources.  Because the claim must be 
remanded for the reasons set forth above, the Board concludes 
that an effort should be made to retrieve records from all 
identified facilities for the period from December 2003 
forward.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington, DC for the following:

1.  Obtain any identified medical records, to 
include from the VAMCs in Tampa and Ft. Myers, 
Florida, for any treatment from December 2003 
forward.

2.  Schedule the veteran for a VA spine 
examination in order to assess the extent of 
his service-connected thoracic spine disability 
with arthralgia.  The claims folder must be 
made available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review in the 
examination report.

Based on this review, the examiner is asked to 
render an opinion as to whether it is at least 
as likely as not that the veteran's current 
degenerative disc disease is due to his 
service-connected disability.  If the examiner 
determines that the degenerative changes are 
not due to his service-connected disability, 
those symptoms and manifestations related to 
the disc disease should be, to the extent 
possible, isolated from those of his service-
connected disability.

The examination should use the current spine 
examination worksheet, designed to address the 
new rating criteria.  With respect to the 
veteran's orthopedic pathology, the examiner 
should identify and express an opinion as to 
the severity of any orthopedic manifestations 
(including decreased range of motion and the 
presence or absence of muscle spasm) of the 
veteran's back disability.  The examiner should 
conduct all tests and studies deemed necessary, 
to include range of motion studies expressed in 
degrees and in relation to normal range of 
motion.  The examiner should fully describe any 
pain, weakened movement, excess fatigability, 
and incoordination present in the back.  To the 
extent possible, the examiner should express 
any functional loss in terms of additional 
degrees of limited motion of the back.  If the 
examiner is unable to provide the requested 
information with any degree of medical 
certainty, the examiner should clearly indicate 
that.

In addition, if possible, the examiner should 
state whether the back disability has been 
productive of any incapacitating episodes, 
which are defined as periods of acute signs and 
symptoms due to intervertebral disc syndrome 
that require bed rest prescribed by a physician 
or treatment by a physician, and if so, the 
frequency and duration of those episodes.

With respect to the veteran's neurological 
impairment, the examiner should also identify 
all neurological symptoms and express an 
opinion as to their severity.

The examiner must set forth a rationale 
underlying any conclusions drawn or opinions 
expressed.

3.  Thereafter, notify the veteran of the new 
rating criteria and readjudicate the issue on 
appeal.  The Board notes that the Schedule of 
Rating Disabilities pertaining to disabilities 
of the spine under 38 C.F.R. § 4.71a has been 
twice re-written during the pendency of this 
appeal.  See 67 Fed. Reg. 54345-54349 (August 
22, 2002) (effective September 23, 2002); and 
68 Fed. Reg. 51454- 51456 (August 27, 2003) 
(effective September 26, 2003) (now codified at 
38 C.F.R. § 4.71a (2006)).  The amended 
schedular criteria should be considered in 
readjudicating the appeal.  If the 
determination remains unfavorable to the 
veteran, he and his representative should be 
furnished a supplemental statement of the case 
which addresses all evidence associated with 
the claims file since the last statement of the 
case and which includes citation to the general 
rating schedule for disease and injuries of the 
spine adopted in 2002 and 2003.  The veteran 
and his representative should be afforded the 
applicable time period in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

